Title: To Thomas Jefferson from “Monitor”, 7 May 1797
From: Lee, Arthur
To: Jefferson, Thomas


                    
                        Sir
                        Albemarle. May 7th. 1797
                    
                    A report has reached Virga. that since your V. Presidency you made in the City of Philadelphia a declaration nearly in the following words viz “That war with France might be expected unless america made Compensation and Concessions for injuries alledged to have been received by the former: also resinded the British Treaty, and that your exertions would be to effect those measures before you would venture hostilities.” This report is Stated to have come from a source not to be doubted. As your informant supposes, you yet to retain those honest feelings which every independant American should ever have—that you esteem Self Government preferable to a foreign yoke—that your partiality for France can never make you a traitor to your own Country, he will forbear Comments, sincerely wishing that your wisdom may enable you, to discard party Zeal, and as far as may on you depend, to effect such measures as shall eventuate in honor to yourself, and happiness to our Common Country. It is supposed that this report was fabricated by some Gallicans and Anti americans in order to give Strength to their party. Recollect my Dear Sir, that you have much reputation to lose—that the paths of dishonor are very unsafe—that you have solemnly Sworn to Support the Constitution of the United States, which is as good as to say, that your exertions shall be, to adhere “to a perfect union, establish justice, insure domestic tranquility, provide for the Common defence, promote the general Welfare and to secure the Blessings of liberty to ourselves and our posterity.” It is the opinion of many that, the Counduct of the Virginia delegation will be a true index to your Views upon the presumption of their being shaped to your purpose—after  Some little time you may expect to receive the purport of this information thro the channel of a newspaper. I am your friend so long as I conceive you the friend of your Country
                    
                        Monitor
                    
                